Per curiam.
The State Bar of Georgia brought disciplinary proceedings against M. Michael Kendall, charging him with violations of Standard 21 (failure to withdraw from employment when discharged), Standard 44 (wilfully abandoning or wilfully disregarding a legal matter entrusted to him), and Standard 68 (failing to respond to disciplinary proceedings) of State Bar Rule 4-102. These violations occurred when Kendall agreed to assume representation of a client at the request of her former counsel, then failed to communicate with the client, to perform, and to withdraw when requested to do so.
The Review Panel of the State Disciplinary Board adopted the special master’s finding the respondent admitted the charges by failing to respond as provided in State Bar Rule 4-212 (a). The Review Panel recommended 12 months suspension and compliance with State Bar Rule 4-219 (c) regarding actions necessary to notify clients of his suspension and to protect their interests.
We adopt the review panel’s recommendation that Kendall be suspended, but, based on a comparison of what we perceive to be similar cases, we fix the suspension at six months. It is, therefore, ordered that M. Michael Kendall be suspended from membership in the State Bar of Georgia beginning March 1, 1991 and that he comply with State Bar Rule 4-219 (c) concerning actions necessary to notify clients of his suspension and to protect their interests.

Suspended for six months.


All the Justices concur.

*768Decided February 1, 1991.
William P. Smith III, General Counsel State Bar, Paula K. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.